Case 7:18-cv-OO414 Document 1 Filed in TXSD on 12/31/18 Page 1 of 5

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

MCALLEN DIVISION
JOEL RoDRlGUEZ §
§
vs. § CIVIL ACTloN No.
§ (DLVERSITY)
WAL-MART STORES TEXAS, L.L.C., §

N()'I‘ICE OF REMOVAL OF ACTION UNDER
28 U.S.C. 8 1441(B} (DIVERSITY]

TO THE CLERK OF THE ABOVE-ENTITLED COURT:

PLEASE TAKE N()TICE that Defendant, WAL-MART STORES TEXAS, L.L.C.,
hereby removes to this Court the state court action described beloW.

l. On November 26, 2018, an action Was commenced in the County Court at LaW
No. 5, Hidalgo County, Texas, entitled, Joel Rodriguez v. Wal-Mart Stores Texas, L.L.C, in
Cause Number CL-18-6688-E. A copy of the suit is attached hereto as ExkibitA.

2. The first date upon Which Defendant, Wal-Mart Stores Texas, LLC, received a
copy of the Said complaint Was November 28, 2018, when Defendant Was sewed With a copy of
the said complaint and a citation from the Said State Court. A copy of the citation issued is
attached hereto as Exhibit B. ln accordance With Local Rule 81, the foilowing constitutes ail of
the executed process, pleadings, and orders served upon Plaintiff and Defendant in this action:

A) Plaintiff's Original Petition (with Discovery) and Demand for Jury
Trial;

B) Copy of Citation issued to Defendant;

C) Docket Sheet;

D) Defendant’S Original Answer, Affirmative Defenses to Plaintiff’s ()riginal
Petition and Requests for Disclosure; and

._ ..... 1 l __P. a_ g §

 

Case 7:18-cv-OO414 Document 1 Filed in TXSD on 12/31/18 Page 2 of 5

E) Defendant’s Request for Jury 'I`rial

ln addition and in accordance With the Local Rule, Defendant includes a copy of the
docket sheet of the state court matter a copy of Which is attached hereto as Exhibit C.

3. This action is a civil action of Which this Court has original jurisdiction under 28
U.S.C. §1332, and is one Which may be removed to this Court by Defendant pursuant to the
provisions of 28 U.S.C. §144l(b) in that it is a civil action Wherein the matter in controversy
exceeds the sum of $75,000.00, exclusive of interest and costs, and is between citizens of
different states. On November 28, 2018, the Plaintiff served upon the Defendant, Plaintiff’ s
Original Petition With Jury Dernand, a copy of Which is attached hereto as ExhibitA. ln this
Original Petition, Plaintift` plead that he is seeking monetary damages over $200,000.00 but no
more than $1,000,000.00. As such, the amount in controversy is in excess of $75,000.00, and
removal is appropriate pursuant to 28. U.S. § l44l(b).

4. Defendant is informed and believes that Plaintiff Was and still is a citizen of the
State of Texas and resides in, Hidalgo County.

5. Defendant, Wal-Mart Stores Texas, LLC, Was, at the time of the filing of this
action, and still is a corporation incorporated under the laws of the State of Delavvare, having its
principal place of business in the State of Arkansas, and has been served summons and complaint
in this action.

6. Copies of all pleadings, process, orders and other filings in the state-court suit are
attached to this notice as required by 28 U.S.C. §l446(a).

7. Venue is proper in this district under 28 U.S.C. §144l(a) because the state court

Where the suit has been pending is located in this district.

2.. £.Pa g 6

 

Case 7:18-cv-OO414 Document 1 Filed in TXSD on 12/31/18 Page 3 of 5

8. Defendant Wili promptly file a copy of this notice of removal With the clerk of the
State court Where the suit has been pending

9. Plaintiff and Defendant demanded a jury in the state court suit.

10. For the foregoing reasons, Defendant asks the Court to remove the suit to The
United States District Couit, Southern District of Texas, McAllen Division.

DATED: I)ecember 31, 2018.
Respectfully Submitted,

DAW & RAY, L.L.P.

/s/ Jaime A. Drabek

JAIME A. DRABEK, Attorney-in-Charge
Federal ID No. 8643

State Bar No. 06102410

RICARDO G. BENAVIDES, Of Counsel
Federal ID No. 32205

State Bar No. 24031735

ASHLEY CEDILLO, Of Counsel
Federai ID No. 3123218

State Bar No. 24092236

3900 N. 10th street seize 950

McAilen, TX 78501

Telephone: (956) 687~3121

Facsimile: (956) 686-3188

Email: jdrabek(a}dawrav.com

Emaii: rbenavides@dawrav.corn

Email: acediiio@dawray.coni
A TTORNE Y.S FOR DEFENDANT,

WAL-DMRT STORES TEMS, L.L.C.

S|P.égé

 

Case 7:18-cv-OO414 Document 1 Filed in TXSD on 12/31/18 Page 4 of 5

CERTIFICATE OF SERVICE
l hereby certify that a true and correct copy of the foregoing instrument has been
forwarded to all counsel of record by electronic mail, or certified mail return receipt requested on
this the 31“' day of l)ecenlber, 2018, to-Wit:
Mr. Rafael de ia Garza
De La Garza LaW Firm

4919 S. Jackson Rd.

Bdinburg, Texas 78539
rdiglaw@grnail.com

/s/ Jaime A. Dmbek
Jaime A. Drabek

.. 4.._..|Pa...ge

 

Case 7:18-cv-OO414 Document 1 Filed in TXSD on 12/31/18 Page 5 of 5

THE STATE OF 'I`EXAS §
§ AFFIDAVIT

COUNTY OF HIDALGO §

BEFORE ME, the undersigned authority, on this day personally appeared Ricardo G.
Benavides of McAilen, Hidalgo County, Texas, who being by me duly sworn, deposes and says
that he is an attorney for Defendant in the present cause filed by Joel Rodriguez; that he has been
authorized to make this Affidavit; and that he has read the foregoing Notice of Removal and

knows the contents thereof, and that the matters and facts therein contained are true and correct

FURTHER AFFIANT SAYETH NOT. ` M,,../

 

 

2018.

% %%///M)

Notary Pub|ic, '
. ,. sTATE or TF\< A “ = f; YTQBLIC lN/AND FOR
""’°`i‘+ _ M" C°"‘.'I‘ §§ ’ STA Or TEXAS

 

]|Page ..

 

